Name: 2008/856/EC: Commission Decision of 6 November 2008 amending Decision 2002/613/EC as regards the approved porcine semen collection centres of Canada and the United States (notified under document number C(2008) 6473) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  America;  health;  means of agricultural production;  agricultural activity
 Date Published: 2008-11-13

 13.11.2008 EN Official Journal of the European Union L 302/26 COMMISSION DECISION of 6 November 2008 amending Decision 2002/613/EC as regards the approved porcine semen collection centres of Canada and the United States (notified under document number C(2008) 6473) (Text with EEA relevance) (2008/856/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1) and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 2002/613/EC of 19 July 2002 laying down the importation conditions of semen of domestic animals of the porcine species (2) establishes a list of third countries from which Member States are to authorise the importation of semen of domestic animals of the porcine species and a list of semen collection centres in those third countries approved for export of such semen to the Community. (2) Canada and the United States have requested that certain amendments be made to the list of semen collection centres approved under Decision 2002/613/EC as regards the entries for those countries. (3) Decision 2002/613/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex V to Decision 2002/613/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 62. (2) OJ L 196, 25.7.2002, p. 45. ANNEX Annex V to Decision 2002/613/EC is amended as follows: (1) the following entries concerning Canada are deleted: CA 4-AI-05 Centre dinsÃ ©mination gÃ ©nÃ ©tiporc 77 rang des Bois-Francs sud Sainte-Christine-de-Port-neuf QuÃ ©bec CA 4-AI-29 CIA des Castors 317 Rang Ile aux Castors Ile Dupas QuÃ ©bec J0K 2P0 CA 5-AI-01 Ontario Swine Improvement Inc. P.O. Box 400 Innerkip, Ontario CA 6-AI-70 Costwold Western Kanada Ltd 17 Speers Road Winnipeg, Manitoba Location SW 27-18-2 EPM (2) the following entries concerning the United States are deleted: US 94OK001 Pig Improvement Company  Oklahoma Boar Stud Rt. 1, 121 N Main St Hennessey, OK US 95IL001 United Swine Genetics RR # 2 Roanoke, IL US 96AI002 International Boar Semen 30355 260th St Eldora IA 50627 US 96WI001 Pig Improvement Company  Wisconsin Aid Stud Route # 2 Spring Green, WI